UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

seine No. 17 CR 225 (NSR)

CHUKWUEMEKA OKPARAEKE, ORDER

 

Defendant.

 

NELSON S. ROMAN, United States District Judge

In light of the COVID-19 Pandemic and Standing Order M-10-468 of the Chief Judge of the
United States District Court, S.D.N.Y., which has suspended all jury trials for approximately two
months, the trial of Defendant CHUK WUEMEKA OKPARAEKE is adjourned sine die. Furthermore,
the pre-trial conference currently scheduled for April 3, 2020 is adjourned to April 23, 2020 at 11:30
a.m. A new trial date will be set at that time. Counsel for the government and legal advisors’ to
Defendant CHUKWUEMEKA OKPARAEKE are referred to this Court’s Emergency Individual Rules
and Practices in Light of COVID-19, revised March 21, 2020, concerning Conferences and

Proceedings in criminal cases. Defendant’s legal advisors are directed to forward a copy of this Order

to Defendant CHUK WUEMEKA OKPARAEKE and file proof of service on the docket.

Dated: March 30, 2020 SO ORDERED...
White Plains, New York a wt ais
ee ee ie

x 32 on wa
-. PAF ee
? os

“NELSON S. ROMAN
United States District Judge

 

 

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 3| dol 202

 

 

 
